                                                                     USDC SDNY
UNITEDSTATESDISTRICTCOURT                                        DOCUMENT
SOUTHERNDISTRICTOFNEWYORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
---------------------------------- x                                 DATE FILED: 
                                   :
ARCESIUM LLC,                      :
                                   :                     Case No: 1:20-cv-04389 (MKV)
                     Plaintiff,    :
     v.                            :
                                   :                     Hon. Mary Kay Vyskocil
ADVENT SOFTWARE, INC. and SS&C     :
TECHNOLOGIES HOLDINGS, INC.,       :                     Magistrate Judge Hon. Stewart D. Aaron
                                   :
                     Defendants.   :
                                   :
---------------------------------- x

                        ORDERFORENTRYOFFINALJUDGMENT

       On March 31, 2021, this Court granted Defendants’ motion to dismiss Plaintiff’s

complaint and provided Plaintiff with 30 days to move for leave to file an amended complaint, if

it wished to do so. ECF No. 109. Plaintiff did not make such a motion by the April 30, 2021

deadline set by this Court. THEREFORE, this Court hereby orders

       1. Plaintiff’s federal antitrust claims (Counts I, II, III, and IV) are dismissed with

           prejudice.

       2. Plaintiff’s remaining state law claims (Counts V, VI, VII, VIII, IX, and X) are

           dismissed without prejudice for lack of federal subject matter jurisdiction.

       3. The Clerk of Court is directed to enter final judgment in accordance with the above.

ITISSOORDERED.

Dated:0D\
       1HZ<RUN1<



                                                             _______________________________
                                                               _______
                                                                     ___
                                                                     __________ _ ______
                                                                                __         _ __
                                                                                             _ ______
                                                                                                   ___
                                                              Hon.MaryKayVyskocil
                                                              Hon. Maary Kay Vyyskocil   ill
                                                              8QLWHG6WDWHV'LVWULFW-XGJH
                                                              8QLWHG 6WDWHV 'LLVWU
                                                                               VWWULFW -XGJH
